Citation Nr: 1434682	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of an injury to the right knee (right knee injury), currently rated 30 percent disabling. 

2.  Entitlement to an increased rating for service-connected degenerative arthritis of the right knee (right knee arthritis), currently rated 30 percent disabling. 

3.  Entitlement to an increased rating for service-connected osteoarthritis of the left knee (left knee arthritis), currently rated 10 percent disabling.

4.  Entitlement to an increased rating for service-connected degenerative joint disease, right ankle (right ankle arthritis), currently rated 10 percent disabling.

5.  Entitlement to an increased rating for service-connected degenerative joint disease of the left foot (left foot arthritis), currently rated 10 percent disabling. 

6.  Entitlement to an increased rating for service-connected chronic persistent metatarsalgia of the right foot (right foot disability), currently rated 10 percent disabling. 

7.  Entitlement to special monthly compensation (SMC) based on aid and attendance.  

8.  Entitlement to a temporary total rating for convalescence beyond December 31, 2008 following an October 29, 2008 surgery of the left foot.

9.  Entitlement to total disability rating due to individual unemployability (TDIU).  

10.  Entitlement to a temporary total rating for convalescence beyond March 31, 2011 following January 7, 2011 and February 23, 2011 right foot surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from November 1979 to May 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

In addition, a September 2012 rating decision granted a temporary total rating for convalescence to March 31, 2011 following January 7, 2011 and February 23, 2011 surgeries.  In May 2013, the Veteran expressed disagreement, requesting an additional period of a temporary total rating for convalescence.  The Board finds this statement is a timely filed notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2013).  A statement of the case (SOC) concerning this claim has not yet been provided by VA.  See Manlincon v. West, December Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand the claim, rather than merely refer it).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in August 2013.  

The issues of entitlement to increased ratings for left knee arthritis, right ankle arthritis, left foot arthritis, and right foot disability; entitlement to a temporary total rating for convalescence beyond March 31, 2011 for the right foot surgeries; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals on the issues of increased ratings for right knee injury and right knee arthritis, and entitlement to SMC based on aid and attendance is requested.

2.  On October 29, 2008, the Veteran underwent surgery to remove a bunionette on the left foot fifth digit, which is not a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased rating for a right knee injury by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for an increased rating for right knee arthritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal for entitlement to SMC based on aid and attendance by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for a temporary total rating for a period of convalescence beyond December 31, 2008 for an October 29, 2008 surgery of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may 
be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the Veteran's hearing before the Board, he withdrew his appeals for increased ratings for right knee injury and right knee arthritis, and entitlement to SMC based on aid and attendance. Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Temporary Total Rating Left Foot 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice was provided in a November 2008 letter concerning his claim for benefits for convalescence following surgery. 

VA has also satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's treatment records and a VA examination with an opinion are of record.  

The Veteran was afforded a hearing before a VLJ in August 2013, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to his symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence available but not yet received.  Therefore, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Total ratings will be assigned if treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, or surgery with severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of a major joint, the necessity for house confinement or the necessity for continued use of a wheelchair or crutches.  38 C.F.R. § 4.30.

As pertinent here, the Veteran underwent a condylectomy of the left foot fifth digit to remove a bunionette on October 29, 2008.  A January 2009 rating decision awarded a period of convalescence for this surgery from October 29, 2008 through December 31, 2008.  However, in a September 2009 rating decision, the RO determined that a clear and unmistakable error had been committed in awarding the temporary total rating under 38 C.F.R. § 4.30 as the surgery was not for a condition related to the Veteran's service connected left foot arthritis.  The RO determined any overpayment caused by this error was due to administrative error and no overpayment was created.  

The Veteran claims he is entitled to a period of a temporary total rating for convalescence beyond December 31, 2008.  He has submitted statements from his treating physician noting that convalescence was required until June 2009.  However, as noted in the regulation, as a threshold matter the disability requiring surgery must be one that is service-connected.  38 C.F.R. § 4.30; see also 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

The Veteran is service connected for arthritis of the left foot.  The Veteran is not currently service-connected for a bunionette of the left foot fifth digit.  A VA examination conducted in May 2009 and the June 2009 addendum are of record.  In the June 2009 addendum, the VA examiner opined that the October 29, 2008 surgery of the left foot fifth digit was not related to, or a progression of, the Veteran's service-connected arthritis of the left foot.  There is no medical evidence indicating that the October 29, 2008 surgery was related to the Veteran's service-connected left foot arthritis.

To the extent the Veteran believes that his October 29, 2008 surgery is related to his current service-connected left foot arthritis, as a lay person the Veteran has not shown that he has specialized training sufficient to render an opinion on medical matters.  Whether the bunionette of the Veteran left foot fifth digit is related to his service-connected left foot arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion of the VA examiner to be of significantly greater probative value than the Veteran's lay assertion.

The Veteran has submitted evidence from his treating physician indicating that he required additional convalescence beyond December 31, 2008.  The examiner who conducted the May 2009 VA examination stated that additional convalescence was not required.  The Board notes that a resolution of the issue of whether additional convalescence beyond December 31, 2008 was required is not needed as the October 29, 2008 left foot surgery was not for a service-connected disability.   

As the Veteran's bunionette of the left foot fifth digit is not service connected, a temporary total rating based on convalescence following the October 29, 2008 surgery to repair it cannot be granted as the threshold requirement is not met.  The preponderance of the evidence is against the claim.  Therefore, the Board finds that additional convalescence is not warranted and the claim for temporary total rating beyond December 31, 2008 is denied. 


ORDER

The Veteran's appeal for an increased rating for right knee injury is dismissed.

The Veteran's appeal for and increased rating for right knee arthritis is dismissed.

The Veteran's appeal for entitlement to SMC based on aid and attendance is dismissed.

Entitlement to a temporary total rating for an additional period of convalescence beyond December 31, 2008 for an October 29, 2008 surgery of the left foot is denied.



REMAND

It does not appear that the Veteran has been provided with VCAA notice regarding his claim for an increased rating for left knee arthritis.  On remand, he should be provided such notice.

The Board finds that updated orthopedic examination of the left knee, right foot, left foot and right ankle disabilities would aid in addressing those claims and the TDIU claim.   

Regarding the TDIU claim, a February 2008 VA examination report stated that the Veteran was able to perform sedentary employment.  At that time, his service-connected disabilities consisted of residuals of a right knee injury, with a 30 percent evaluation; degenerative arthritis of the right knee, with a 30 percent evaluation; osteoarthritis of the left knee, with a 10 percent evaluation; arthritis of the right ankle, with a 10 percent evaluation; arthritis of the left foot, with a 10 percent evaluation; arthritis of the right foot, rated noncompensably disabling.  The combined evaluation was 70 percent.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the September 2012 rating decision which granted convalescence to March 31, 2011, following January 2011 and February 2011 right foot surgeries, the Board notes that when a timely NOD has been filed regarding an issue, but an SOC has not been provided, the appropriate Board disposition is to remand the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for his claim of entitlement to an increased rating for left knee arthritis.  

2.  Obtain relevant VA treatment records from the Tampa, Florida VA Medical Center and associated medical clinics dating since June 2012.

3.  Schedule a VA orthopedic examination to assess the severity of the Veteran's service-connected right ankle arthritis, left foot arthritis, and right foot disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted to include range of motion testing and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the effects of the Veteran's service-connected right knee injury, right knee arthritis, left knee arthritis, right ankle arthritis, left foot arthritis, chronic persistent metatarsalgia of the right foot, right hammer toe, and a scar of the right hammer toe, considered together, render him unable to obtain or maintain gainful employment, without regard to his age or nonservice connected disabilities.  The examiner should provide his/her rationale for the conclusion reached. 

4.  After completing the above development to the extent possible and any additional development deemed necessary, the claims should be readjudicated.  The AOJ should be mindful of the amputation rule under 38 C.F.R. 4.68 regarding the adjudication of the Veteran's right ankle and foot disabilities as right leg conditions already combine to 60 percent (rating for an above knee amputation).  

5.  If the claims remain denied, send the Veteran and his representative a supplemental statement of the case and give them the appropriate period to respond.  Thereafter, the issue should be returned to the Board if in order.

6.  Send the Veteran and his representative a statement of the case (SOC) concerning his request for a temporary total rating beyond March 31, 2011 for additional convalescence from his right foot surgeries in January and February 2011.  This issue should only be returned to the Board if a timely substantive appeal (VA Form 9 or equivalent) is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


